                                                                       FILED IN THE
                                                                   U.S. DISTRICT COURT
 1                                                           EASTERN DISTRICT OF WASHINGTON




 2
                                                              Aug 19, 2019
                                                                  SEAN F. MCAVOY, CLERK


 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF WASHINGTON
 7     ELIZABETH LINN S.,
 8              Plaintiff,                         No. 2:18-CV-00249-RHW
 9              v.                                 ORDER GRANTING
                                                   DEFENDANT’S MOTION FOR
10     COMMISSIONER OF SOCIAL                      SUMMARY JUDGMENT
       SECURITY,
11
                Defendant.
12

13         Before the Court are the parties’ cross-motions for summary judgment. ECF

14   Nos. 13, 15. Plaintiff brings this action seeking judicial review pursuant to 42

15   U.S.C. § 405(g) of the Commissioner of Social Security’s final decision, which

16   denied her application for Disability Insurance Benefits under Title II of the Social

17   Security Act, 42 U.S.C. § 401-434, and her application for Supplemental Security

18   Income under Title XVI of the Act, 42 U.S.C. §1381-1383F. See Administrative

19   Record (AR) at 1, 15, 30. After reviewing the administrative record and briefs filed

20   by the parties, the Court is now fully informed. For the reasons set forth below, the



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 1
 1   Court GRANTS Defendant’s Motion for Summary Judgment and DENIES

 2   Plaintiff’s Motion for Summary Judgment.

 3                                   I.     Jurisdiction

 4         Plaintiff filed her applications for Disability Insurance Benefits and

 5   Supplemental Security Income on July 8, 2015. See AR 15, 207-08, 209-218. In

 6   both applications, Plaintiff’s alleged onset date of disability was March 1, 2015.

 7   AR 15, 207, 210. Plaintiff’s applications were initially denied on September 22,

 8   2015, see AR 129-137, and on reconsideration on January 10, 2016. See AR 140-

 9   151. Plaintiff then filed a request for a hearing on February 12, 2016. AR 152-53.

10         A hearing with Administrative Law Judge (“ALJ”) Jesse K. Shumway

11   occurred on April 13, 2017. AR 39, 41. On June 30, 2017, the ALJ issued a

12   decision concluding that Plaintiff was not disabled as defined in the Act and was

13   therefore ineligible for disability benefits or supplemental security income. AR 12-

14   30. On June 11, 2018, the Appeals Council denied Plaintiff’s request for review,

15   AR 1-6, thus making the ALJ’s ruling the final decision of the Commissioner. See

16   20 C.F.R. § 404.981.

17         On August 8, 2018, Plaintiff timely filed the present action challenging the

18   denial of benefits. ECF No. 6. Accordingly, Plaintiff’s claims are properly before

19   this Court pursuant to 42 U.S.C. § 405(g).

20   ///



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 2
 1                        II.    Five-Step Sequential Evaluation Process

 2         The Social Security Act defines disability as the “inability to engage in any

 3   substantial gainful activity by reason of any medically determinable physical or

 4   mental impairment which can be expected to result in death or which has lasted or

 5   can be expected to last for a continuous period of not less than twelve months.” 42

 6   U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A claimant shall be determined to be

 7   under a disability only if the claimant’s impairments are so severe that the claimant

 8   is not only unable to do her or her previous work, but cannot, considering

 9   claimant’s age, education, and work experience, engage in any other substantial

10   gainful work that exists in the national economy. 42 U.S.C. § 1382c(a)(3)(B).

11         The Commissioner has established a five-step sequential evaluation process

12   for determining whether a claimant is disabled within the meaning of the Act. 20

13   C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); Lounsburry v. Barnhart, 468 F.3d 1111,

14   1114 (9th Cir. 2006).

15         Step one inquires whether the claimant is presently engaged in “substantial

16   gainful activity.” 20 C.F.R. §§ 404.1520(b), 416.920(b). Substantial gainful

17   activity is defined as significant physical or mental activities done or usually done

18   for profit. 20 C.F.R. §§ 404.1572, 416.972. If the claimant is engaged in substantial

19   activity, he or she is not entitled to disability benefits. 20 C.F.R. §§ 404.1571,

20   416.920(b). If not, the ALJ proceeds to step two.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 3
 1         Step two asks whether the claimant has a severe impairment, or combination

 2   of impairments, that significantly limits the claimant’s physical or mental ability to

 3   do basic work activities. 20 C.F.R. §§ 404.1520(c), 416.920(c). A severe

 4   impairment is one that has lasted or is expected to last for at least twelve months,

 5   and must be proven by objective medical evidence. 20 C.F.R. §§ 404.1508-09,

 6   416.908-09. If the claimant does not have a severe impairment, or combination of

 7   impairments, the disability claim is denied and no further evaluative steps are

 8   required. Otherwise, the evaluation proceeds to the third step.

 9         Step three involves a determination of whether one of the claimant’s severe

10   impairments “meets or equals” one of the listed impairments acknowledged by the

11   Commissioner to be sufficiently severe as to preclude substantial gainful activity.

12   20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526 & 416.920(d), 416.925, 416.926;

13   20 C.F.R. § 404 Subpt. P. App. 1 (“the Listings”). If the impairment meets or

14   equals one of the listed impairments, the claimant is per se disabled and qualifies

15   for benefits. Id. If the claimant is not per se disabled, the evaluation proceeds to the

16   fourth step.

17         Step four examines whether the claimant’s residual functional capacity

18   enables the claimant to perform past relevant work. 20 C.F.R. §§ 404.1520(e)-(f),

19   416.920(e)-(f). If the claimant can still perform past relevant work, the claimant is

20   not entitled to disability benefits and the inquiry ends. Id.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 4
 1         Step five shifts the burden to the Commissioner to prove that the claimant is

 2   able to perform other work in the national economy, taking into account the

 3   claimant’s age, education, and work experience. See 20 C.F.R. §§ 404.1512(f),

 4   404.1520(g), 404.1560(c) & 416.912(f), 416.920(g), 416.960(c). To meet this

 5   burden, the Commissioner must establish that (1) the claimant is capable of

 6   performing other work; and (2) such work exists in “significant numbers in the

 7   national economy.” 20 C.F.R. §§ 404.1560(c)(2); 416.960(c)(2); Beltran v. Astrue,

 8   676 F.3d 1203, 1206 (9th Cir. 2012).

 9                                III.   Standard of Review

10         A district court’s review of a final decision of the Commissioner is governed

11   by 42 U.S.C. § 405(g). The scope of review under § 405(g) is limited, and the

12   Commissioner’s decision will be disturbed “only if it is not supported by

13   substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1144,

14   1158-59 (9th Cir. 2012) (citing § 405(g)). Substantial evidence means “more than a

15   mere scintilla but less than a preponderance; it is such relevant evidence as a

16   reasonable mind might accept as adequate to support a conclusion.” Id. at 1159.

17         In reviewing a denial of benefits, a district court may not substitute its

18   judgment for that of the ALJ. Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir.

19   1992). When the ALJ presents a reasonable interpretation that is supported by the

20   evidence, it is not the role of the courts to second-guess it. Rollins v. Massanari,



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 5
 1   261 F.3d 853, 857 (9th Cir. 2001). Even if the evidence in the record is susceptible

 2   to more than one rational interpretation, if inferences reasonably drawn from the

 3   record support the ALJ’s decision, then the court must uphold that decision.

 4   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012); see also Thomas v.

 5   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).

 6                                IV.    Statement of Facts

 7         The facts of the case are set forth in detail in the transcript of proceedings

 8   and only briefly summarized here. Plaintiff was 49 years old on the alleged date of

 9   onset. AR 82. She attended school through the ninth grade and can communicate in

10   English. AR 58, 80, 209, 237, 239. Plaintiff has past work as a customer service

11   sales representative and customer complaint clerk. AR 28, 90, 240, 247.

12                               V.     The ALJ’s Findings

13         The ALJ determined that Plaintiff was not under a disability within the

14   meaning of the Act at any time from March 1, 2015 (the alleged onset date)

15   through June 30, 2017 (the date the ALJ issued the decision). AR 30.

16         At step one, the ALJ found that Plaintiff had not engaged in substantial

17   gainful activity since the alleged onset date (citing 20 C.F.R. § 404.1571 et seq.).

18   AR 17.

19   ///

20   ///



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 6
 1         At step two, the ALJ found Plaintiff had the following severe impairments:

 2   supraventricular tachycardia, cardiomyopathy, morbid obesity, and diabetic

 3   neuropathy (citing 20 C.F.R. § 404.1520(c)). AR 17.

 4         At step three, the ALJ found that Plaintiff did not have an impairment or

 5   combination of impairments that met or medically equaled the severity of one of

 6   the listed impairments in 20 C.F.R. § 404, Subpt. P, Appendix 1. AR 21.

 7         At step four, the ALJ found that Plaintiff had the residual functional

 8   capacity to perform light work as defined in 20 C.F.R. § 404.1567(b), including the

 9   abilities to stand and walk in combination for a total of two hours in an eight-hour

10   workday, carry 10 pounds occasionally and five pounds frequently, occasionally

11   perform all other postural activities, and frequently handle. AR 22. However, the

12   ALJ found that Plaintiff could not climb ladders, ropes, or scaffolds. AR 22. The

13   ALJ also found that Plaintiff could have no concentrated exposure to extreme cold

14   or heat, wetness, pulmonary irritants, or vibration, nor could she have any exposure

15   to hazards such as unprotected heights or moving mechanical parts. AR 22. Given

16   these physical limitations, the ALJ found that Plaintiff was able to perform her past

17   relevant work as a customer complaint clerk, which is sedentary, skilled work. AR

18   28.

19         In the alternative, the ALJ also found that in light of Plaintiff’s age,

20   education, work experience, and residual functional capacity, there were jobs that



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 7
 1   existed in significant numbers in the national economy that she could perform. AR

 2   28. These included a production assembler, electronics worker, and mail clerk. AR

 3   29.

 4                                VI.     Issues for Review

 5         Plaintiff argues that the Commissioner’s decision is not free of legal error

 6   and not supported by substantial evidence. ECF No. 13 at 14. Specifically, she

 7   argues the ALJ: (1) failed to properly evaluate the functional impact of her morbid

 8   obesity condition; and (2) improperly discredited her subjective pain complaint

 9   testimony. Id. at 2.

10                                      VII. Discussion

11         A.     The ALJ Properly Considered Plaintiff’s Obesity in Assessing her
                  Residual Functional Capacity
12
           The ALJ found that morbid obesity was among Plaintiff’s severe
13
     impairments. AR 17. Plaintiff argues that despite this finding, the ALJ failed to
14
     actually assess the functional impact of her obesity individually and in combination
15
     with her other impairments, as agency regulations require. ECF No. 13 at 3-5.
16
           Obesity is not by itself disabling and is no longer a listed impairment. See
17
     Revised Medical Criteria for Determination of a Disability, Endocrine System and
18
     Related Criteria, 64 Fed. Reg. 46122 (effective October 25, 1999) (de-listing 9.09
19
     “Obesity” from Appendix 1, Subpart P of Part 404). However, obesity is still a
20
     medically determinable impairment and ALJs must, under certain circumstances,


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 8
 1   consider its interactive effect upon a claimant’s other impairments and residual

 2   functional capacity. See Celaya v. Halter, 332 F.3d 1177, 1182 (9th Cir. 2003); see

 3   also 20 C.F.R. Part 404, Subpart P, Appendix 1, ¶¶ 1.00Q, 3.00O & 4.00I; Social

 4   Security Ruling 02-1p (2002). The regulations acknowledge that the combined

 5   effects of obesity with other impairments can be greater than the effects of each

 6   impairment considered separately, and they instruct ALJs to consider any

 7   additional and cumulative effects of obesity under the listings and throughout the

 8   other steps of the sequential evaluation process, including when assessing an

 9   individual’s residual functional capacity. See 20 C.F.R. Part 404, Subpart P,

10   Appendix 1, ¶¶ 1.00Q, 3.00O & 4.00I. The regulations also list examples of

11   functional limitations obesity can cause, such as fatigue and the ability to

12   manipulate. See Social Security Ruling 02-1p § 8, ¶¶ 2, 4.

13         Contrary to Plaintiff’s assertions, the ALJ properly evaluated and analyzed

14   the effects of her obesity in this case. The ALJ first addressed the issue at step

15   three of the sequential evaluation process, when assessing whether Plaintiff met or

16   medically equaled one of the listed impairments. AR 22. Citing the same Social

17   Security Ruling that Plaintiff relies on in her brief, the ALJ acknowledged that

18   obesity can sometimes medically equal a listed impairment or meet the

19   requirements of a listing in combination with another impairment. AR 22 (citing

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 9
 1   Social Security Ruling 02-1p).1 However, the ALJ, incorporating by reference his

 2   thorough discussion of the medical record, found that Plaintiff’s obesity was not of

 3   listing-level severity either by itself or in combination with her other impairments.

 4   AR 22. Plaintiff does not challenge this finding.

 5          The ALJ also addressed Plaintiff’s obesity at step four of the sequential

 6   evaluation process, when assessing her residual functional capacity. AR 24-25. The

 7   ALJ first addressed the interactive effect of Plaintiff’s obesity with her severe heart

 8   conditions (supraventricular tachycardia and cardiomyopathy). AR 24. The ALJ

 9   outlined the records from Plaintiff’s treating cardiologist, who had noted Plaintiff’s

10   morbid obesity. AR 24; see AR 555. However, the ALJ observed that after

11   Plaintiff’s ablation procedure, her heart palpitations were mild and intermittent.

12   AR 24; see AR 553. The ALJ further observed that she had no arrhythmias, her

13   cardiovascular functioning appeared largely normal, and she denied experiencing

14   numerous other cardiovascular symptoms, including chest pain, syncope,

15   presyncope, dizziness, or fatigue. AR 24; see AR 554. The ALJ noted that based

16   on these findings, Plaintiff’s treating cardiologist rated her as having a New York

17   Heart Association Class II functional classification, which is consistent with only

18   mild symptoms or a slight limitation in physical activity. AR 24; see AR 555-56,

19          1
              The Social Security Administration has since rescinded this Social Security Ruling and
     replaced it with Social Security Ruling 19-2p. See 84 Fed. Reg. 22924 (effective May 20, 2019).
20   However, the Administration asks federal courts to “review [its] final decisions using the rules
     that were in effect at the time [it] issued the decisions.” Id. n.14.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 10
 1   567. The ALJ also noted that Plaintiff’s tachycardia appeared to be fairly stable.

 2   AR 25. Given all of this, the ALJ concluded that Plaintiff’s symptoms would be

 3   unlikely to cause significant limitations if they occurred in a work environment.

 4   AR 24.

 5         Next, the ALJ discussed and analyzed the interactive effect of Plaintiff’s

 6   obesity with her diabetic neuropathy. AR 25. The ALJ acknowledged that

 7   Plaintiff’s obesity caused her to have limited range of motion in many joints, as

 8   well as an unstable tandem walk and a lumbering gait. AR 25; see AR 364, 366-67.

 9   However, the ALJ noted that in other physical examinations she demonstrated

10   normal gait, station, muscle strength, and motor function with full bulk, tone, and

11   power. AR 25; see AR 420. The ALJ also noted Plaintiff’s negative Romberg’s

12   test, which assesses balance. AR 25; see AR 364. Moreover, the ALJ emphasized

13   Plaintiff’s normal sharp/blunt distinction in both hands, her largely intact motor

14   strength in both her upper and lower extremities, and her ability to handle, grasp,

15   and manipulate items. AR 25; see AR 364, 374. The ALJ also noted that Plaintiff’s

16   gabapentin medication helped her neuropathy symptoms. AR 25; see AR 481.

17   Given all of this, the ALJ concluded that the combined effect of Plaintiff’s obesity

18   and neuropathy did not create greater limitations than those outlined in the residual

19   functional capacity. AR 25.

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 11
 1         Plaintiff challenges the ALJ’s finding at step four of the sequential

 2   evaluation process, arguing that the ALJ improperly evaluated her obesity in

 3   assessing her residual functional capacity. ECF No. 13 at 3-8. Specifically,

 4   Plaintiff contends the ALJ failed to address the effect her obesity had in

 5   combination with her fatigue and ability to handle objects. Id. at 5-6. To establish

 6   that the ALJ inadequately considered obesity in the residual functional capacity

 7   finding, the law requires Plaintiff to set forth evidence that her obesity created

 8   additional functional limitations that the ALJ failed to consider. Burch v. Barnhart,

 9   400 F.3d 676, 684 (9th Cir. 2005); Timothy J. v. Comm’r of Soc. Sec., No. 1:17-

10   CV-03125-JTR, 2018 WL 4179100, at *6 (E.D. Wash. 2018).

11         Here, Plaintiff has not done so. Plaintiff points to her testimony that she tires

12   easily and the fact that she reported fatigue to her medical providers. See ECF No.

13   13 at 5. However, the ALJ did in fact consider this—in assessing the interactive

14   effect of Plaintiff’s obesity and heart conditions, the ALJ noted that Plaintiff

15   denied fatigue symptoms after her ablation procedure. See AR 24. Moreover,

16   Plaintiff cites to no medical evidence in the record relating her obesity and fatigue

17   symptoms, and in any event, she expressly testified that these symptoms were

18   attributable to her heart conditions. See AR 61, 404, 476, 564.

19         Plaintiff also points to her testimony that she has trouble writing, typing,

20   holding onto cups, and using the telephone. See ECF No. 13 at 6. Again, the ALJ



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 12
 1   did in fact consider this, finding that despite Plaintiff’s obesity, “[o]verall dexterity

 2   also appeared adequate as her ability to handle, grasp, and manipulate did not

 3   appear to be affected.” AR 25. Plaintiff again cites to no medical evidence in the

 4   record relating her obesity and inability to handle objects, and in any event, she

 5   expressly testified that these symptoms were attributable to her hand tremor

 6   condition. See AR 63.

 7          The record demonstrates that the ALJ appropriately considered and

 8   discussed Plaintiff’s obesity and how it, along with her other severe impairments,

 9   limited her functional capacity. Nor has Plaintiff “pointed to any evidence of

10   functional limitations due to obesity which would have impacted the ALJ’s

11   analysis.” Burch, 400 F.3d at 683 (emphasis added).

12          B.     The ALJ did not Improperly Reject Plaintiff’s Subjective
                   Complaints
13
            Plaintiff argues the ALJ erred by discounting the credibility of her testimony
14
     regarding her subjective symptoms. ECF No. 13 at 8-13. Plaintiff alleges the ALJ
15
     discredited her testimony based on a lack of corroborating medical evidence and
16
     makes various other arguments regarding the ALJ’s analysis of her testimony and
17
     her daily activities. Id. at 9-13.
18
            An ALJ engages in a two-step analysis to determine whether a claimant’s
19
     testimony regarding subjective symptoms is credible. Tommasetti v. Astrue, 533
20
     F.3d 1035, 1039 (9th Cir. 2008). First, the claimant must produce objective


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 13
 1   medical evidence of an underlying impairment or impairments that could

 2   reasonably be expected to produce some degree of the symptoms alleged. Id.

 3   Second, if the claimant meets this threshold, and there is no affirmative evidence

 4   suggesting malingering, the ALJ can reject the claimant’s testimony about the

 5   severity of her symptoms only by offering “specific, clear, and convincing

 6   reasons” for doing so. Id.

 7         In weighing a claimant’s credibility, the ALJ may consider many factors,

 8   including, “(1) ordinary techniques of credibility evaluation, such as the claimant’s

 9   reputation for lying, prior inconsistent statements concerning the symptoms, and

10   other testimony by the claimant that appears less than candid; (2) unexplained or

11   inadequately explained failure to seek treatment or to follow a prescribed course of

12   treatment; and (3) the claimant’s daily activities.” Smolen v. Chater, 80 F.3d 1273,

13   1284 (9th Cir. 1996).

14         Here, the ALJ found that the medically determinable impairments could

15   reasonably be expected to produce some degree of the symptoms Plaintiff alleged.

16   AR 23. However, the ALJ determined that Plaintiff’s statements concerning the

17   intensity, persistence, and limiting effects of her symptoms were not entirely

18   consistent with the medical evidence and other evidence in the record. AR 23.

19         The ALJ provided multiple clear and convincing reasons for discrediting

20   Plaintiff’s subjective complaint testimony. AR 29. First, the ALJ reasoned that



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 14
 1   Plaintiff’s allegations of completely debilitating physical limitations were

 2   inconsistent with the medical record, which showed that after her ablation

 3   procedure in August 2016, her heart-related impairments were largely stable and

 4   unremarkable except for rare arrhythmias. AR 23. The ALJ noted that Plaintiff’s

 5   heart examinations have consistently revealed normal cardiovascular findings. AR

 6   23-24; see AR 508 (August 2016), 555 (September 2016), 571 (May 2016), 604

 7   (August 2015), 613 (June 2015). The ALJ acknowledged that although Plaintiff

 8   experienced a sustained episode of supraventricular tachycardia around the alleged

 9   onset date, she did not experience another episode until August 2016, after which

10   she underwent the heart ablation. AR 24, 553, 564, 617, 622-25. After the

11   procedure, Plaintiff visited the hospital and was symptom-free, had a normal heart

12   examination, and stated that since the ablation she had noticed only intermittent

13   and mild fluttering. AR 24, 506. The ALJ also emphasized the fact that Plaintiff’s

14   treating cardiologist rated her as having a Class II heart function, which is

15   consistent with only mild symptoms or a slight limitation in physical activity. AR

16   24; see AR 555-56, 567. Finally, as discussed above, the ALJ outlined the medical

17   records relating to her neuropathy and obesity and concluded that these conditions

18   did not prevent her from performing light work. See infra at 11-12. An ALJ may

19   discount a claimant’s subjective symptom testimony when it is inconsistent with

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 15
 1   the medical evidence. Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155,

 2   1161 (9th Cir. 2008); Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001).

 3         Plaintiff appears to argue that the ALJ failed to identify the specific portions

 4   of her testimony that was not credible and did not explain what medical evidence

 5   contradicted that testimony. ECF No. 13 at 9. The ALJ did in fact do so. The ALJ

 6   identified Plaintiff’s testimony that: (1) she had to quit her customer service job in

 7   2014 due to her supraventricular tachycardia and Bell’s palsy symptoms; (2) the

 8   sales job caused her heart to race and breathing to shorten to the point of almost

 9   passing out; (3) she is currently unable to work due to her heart condition and hand

10   tremors; (4) she needs assistance with housework and yardwork, and can only help

11   with these tasks “a little bit;” (5) going grocery shopping or walking around the

12   block fatigues her to the point where she has to stop and rest. AR 22. The ALJ then

13   outlined the medical records described in detail above and concluded that they

14   were inconsistent with Plaintiff’s testimony. AR 26.

15         Plaintiff also appears to argue that the ALJ rejected her subjective pain

16   complaints because she did not produce objective medical evidence of the pain

17   itself. ECF No. 13 at 10-11. While Plaintiff is correct that this would be error, see

18   Burch, 400 F.3d at 680, this is not what the ALJ did. Rather, the ALJ discredited

19

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 16
 1   Plaintiff’s testimony because the medical records affirmatively contradicted it,

 2   which is permissible. 2 See AR 23-25.

 3          Second, the ALJ discounted Plaintiff’s subjective complaints of severely

 4   disabling limitations because they were belied by her daily activities. AR 25. For

 5   example, she told her doctor she was mowing her lawn. See AR 349, 352. She also

 6   submitted a “function report” in which she indicated that she was able to cook,

 7   sweep, mop, clean for three to four hours at a time, do dishes, do laundry, shop for

 8   groceries, and go to church. AR 260-63. She also indicated that she had no

 9   problem with personal care and could lift 20 pounds. AR 260, 264. When she was

10   at a medical appointment for facial swelling, she described how she had been

11   outside raking her yard. AR 469. She also told her doctor that she would buy a

12   bicycle to exercise. AR 473. Despite all this, she testified at the hearing that she

13   was unable to independently sweep, mop, vacuum, cook, mow, rake, or grocery

14   shop, and that she needed her mother’s assistance with these tasks. AR 59-60.

15   Activities inconsistent with the alleged symptoms—even when they suggest some

16   difficulty functioning—are proper grounds for questioning the credibility of

17   subjective complaints when the person claims a totally disabling impairment.

18
            2
              Plaintiff also argues that the ALJ discounted her testimony because she inconsistently
19   reported the severity of her symptoms. ECF No. 13 at 11. This was not the ALJ’s reasoning—the
     ALJ’s central point was that Plaintiff alleged near-total debilitation at the hearing and this was
20   inconsistent with the longitudinal medical record that indicated only minor restrictions. See AR
     22-26.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 17
 1   Molina, 674 F.3d at 1113; see also Rollins, 261 F.3d at 857; 20 C.F.R. §§

 2   404.1529(c)(3)(i).

 3         Plaintiff argues that the activities she described to her doctors and in her

 4   “function report”—mowing, raking, cleaning, grocery shopping, etc.—are not

 5   transferable to a work setting where there are performance measures, consequences

 6   for tardiness, and other associated pressures. ECF No. 13 at 12-13. Plaintiff is

 7   correct that ALJs must be cautious when concluding that daily activities are

 8   inconsistent with pain testimony, given that many home activities may not be

 9   easily transferable to a work environment where it might be impossible to rest

10   periodically or take medication. Garrison v. Colvin, 759 F.3d 995, 1016 (9th Cir.

11   2014). However, if the claimant’s level of activity is inconsistent with the

12   limitations he or she claims to have, this has a bearing on the claimant’s credibility.

13   Id.; accord Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998). In this case,

14   Plaintiff reported to her doctors and stated in her “function report” that she could

15   perform these daily activities, but then testified that she could not. See AR 59-60,

16   260-64, 349, 352, 469, 473. This was a proper basis for discounting her credibility.

17   See Garrison, 759 F.3d at 1016.

18         Plaintiff also argues that the ALJ erred by relying on her daily activities

19   prior to the alleged onset date. ECF No. 13 at 12. This is incorrect—the alleged

20   onset date was March 1, 2015 and Plaintiff made the above-referenced statements



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 18
 1   in April 2015, July 2015, September 2016, and November 2016. See AR 15, 260-

 2   64, 349, 352, 469, 473.

 3         When the ALJ presents a reasonable interpretation that is supported by

 4   substantial evidence, it is not the Court’s role to second-guess it. For the reasons

 5   discussed above, the ALJ did not err when discounting Plaintiff’s subjective

 6   complaint testimony because the ALJ provided multiple clear and convincing

 7   reasons for doing so.

 8                                        VIII. Order

 9         Having reviewed the record and the ALJ’s findings, the Court finds the

10   ALJ’s decision is supported by substantial evidence and is free from legal error.

11   Accordingly, IT IS ORDERED:

12   1.     Plaintiff’s Motion for Summary Judgment, ECF No. 13, is DENIED.

13   2.     Defendant’s Motion for Summary Judgment, ECF No. 15, is GRANTED.

14   3.    Judgment shall be entered in favor of Defendant and the file shall be closed.

15   IT IS SO ORDERED. The District Court Executive is directed to enter this Order,

16   forward copies to counsel, and close the file.

17         DATED this 19th day of August, 2019.

18                                     s/Robert H. Whaley
                                    ROBERT H. WHALEY
19                             Senior United States District Judge

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 19
